DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al. (Japanese Patent Document No.: JP 2016135078 A).
For claim 1, Maekawa et al. disclose the claimed invention comprising: a stator (reference numeral 3, figure 1); a rotor (reference numeral 5) disposed in the stator rotatably in a circumferential direction (see figure 1); and a stator coil (reference numeral 15) wound on the stator (figure 1), the stator coil (reference numeral 15) having coil ends extending in an axial direction perpendicular to the circumferential direction (see figure 1), wherein the rotor has a rotor core (reference numeral 6) and annular end plates (reference numerals 7a, 7b) fixed to axial ends of the rotor core (figure 1), the annular end plates (reference numerals 7a, 7b) opposing to the coil ends (reference numeral 15) of the stator coil and being rotatable with the rotor in the circumferential direction (see figure 1); each of the end plates (reference numerals 7a, 7b, 7c) includes a plurality of flow passages (reference numerals 8a, 8b, 8c) to guide a cooling fluid from an inlet (reference numeral 9a) to an outlet (outer periphery of end plates 7a, 7b, 7c, figures 2, 5, 7) thereof in a radially outward direction (figures 1, 2, 5, 7); and each of the flow passages (reference numerals 8a, 8b, 8c) extends from the inlet to the outlet (see figures 2, 5, 7), and inclines or curves (figures 5, 7) to a direction opposite to a rotation direction of the rotor with respect to a radial direction (see figures 5, 7).  
For claim 2, Maekawa et al. disclose the end plates (reference numeral 7a) being configured to eject the cooling fluid from the outlet (outer periphery of end plates 7a) in the radially outward direction perpendicular to the axial direction upon rotation of the rotor (see figure 1).  
For claim 3, Maekawa et al. disclose each of the flow passages (reference numerals 8b, 8c) being formed in an arcuate shape (see figures 5, 7).  
For claim 4, Maekawa et al. disclose each of the flow passages (reference numeral 8a) being formed in a straight shape (see figure 2).  
For claim 5, Maekawa et al. disclose the curvature gradually changing (see figures 5, 7, reference numerals 8b, 8c), i.e. each of the flow passages being curved so that a curvature thereof increases gradually as it extends from the inlet toward the outlet.  
For claim 6, Maekawa et al. disclose the cooling fluid being ejected from the outlet of the end plate (reference numeral 7a) so as to impinge onto the coil end (reference numeral 15) of the stator coil (see figure 1).  
For claim 7, Maekawa et al. already disclose different curvatures for the flow passages (reference numerals 8b, 8c, see figures 5, 7), which constitutes adjusting the curvature to have a particular inclined angle, which would allow the velocities and angle θ for the cooling fluid ejection to satisfy the equation below, i.e. the cooling fluid is ejected from the outlet of the end plate at an ejection velocity vector v1 having an inclined angle θ with respect to the radial direction; the outlet of the end plate rotates at a movement velocity vector v2 having a rotation speed v2 in a tangential direction upon rotation of the rotor; and the ejection velocity vector v1 and the movement velocity vector v2 substantially satisfy the following equation.  
                
                    
                        
                            
                                
                                    V
                                
                                →
                            
                        
                        
                            2
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    V
                                
                                →
                            
                        
                        
                            1
                        
                    
                    ∙
                    s
                    i
                    n
                    θ
                
            
For claim 8, Maekawa et al. disclose the end plates including a rear end plate (reference numeral 7a) fixed to a rear end of the rotor core (reference numeral 6, figure 1), and a front end plate (reference numeral 7a) fixed to a front end of the rotor core (reference numeral 6, figure 1); and each of the rear end plate and the front end plate (reference numeral 7a) includes a plurality of the flow passages (reference numerals 8a, 8b, 8c) equiangularly spaced apart from one another along the circumferential direction (see figures 2, 5, 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. as applied to claim 8 above, and further in view of Ohashi et al. (US Patent Application Pub. No.: US 2013/0278091 A1).
For claim 9, Maekawa et al. disclose the claimed invention except for the rotor including a rotating shaft and a cylindrical body disposed between the rotating shaft and the rotor core; and the cylindrical body defining a plurality of communicating holes extending in the axial direction and in fluid communication with the flow passages of the rear end plate and the front end plate.  Ohashi et al. disclose a rotating shaft (reference numeral 10a) and a cylindrical body (reference numeral 10b) disposed between the rotating shaft and the rotor core (reference numeral 21, see figures 2, 3); and the cylindrical body (reference numeral 10b) defining a plurality of communicating holes (reference numeral 12, see figure 3), which when applied to the rotor of Maekawa et al. this would disclose the cylindrical body defining a plurality of communicating holes extending in the axial direction and in fluid communication with the flow passages of the rear end plate and the front end plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shaft and cylindrical body with communicating holes as disclosed by Ohashi et al. for the rotor of Maekawa et al. for providing efficient cooling for the device (see Ohashi et al.’s paragraph [0009]).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. as applied to claim 1 above, and further in view of Kokubo et al. (Japanese Patent Document No.: JP 10336968 A).
For claim 10, Maekawa et al. disclose the claimed invention of a fluid cooled motor according to claim 1 (see figure 1 of Maekawa et al.), but do not specifically disclose the fluid cooled motor including a feed port for receiving a cooling fluid and a drain port for draining the cooling fluid; and a heat exchanger connected to the feed port and the drain port of the fluid cooled motor, wherein the cooling fluid is circulated between the fluid cooled motor and the heat exchanger only by a suction force of the fluid cooled motor which is caused by a centrifugal force applied to the cooling fluid that is guided along the flow passages, upon rotation of the rotor.  Kokubo et al. disclose the fluid cooled motor including a feed port (reference numeral 2) for receiving a cooling fluid and a drain port (reference numeral 10) for draining the cooling fluid (see figure 1); and a heat exchanger (reference numeral 17) connected to the feed port (reference numeral 2) and the drain port (reference numeral 10) of the fluid cooled motor (see figure 1), wherein the cooling fluid is circulated between the fluid cooled motor and the heat exchanger only by a suction force of the fluid cooled motor which is caused by a centrifugal force applied to the cooling fluid that is guided along the flow passages, upon rotation of the rotor (see the English Abstract of Kokubo et al., also see English translation of Kokubo et al., Detailed Description, paragraph [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the feed port, drain port, and heat exchanger as well as having circulation of fluid caused by centrifugal force by rotation of the rotor as disclosed by Kokubo et al. for the motor of Maekawa et al. for reducing the size and weight of the device (see English translation of Kokubo et al., Detailed Description, paragraph [0007]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling for the rotor: US 9954419 B2 (Kitta; Yoshiaki et al.), US 9806572 B2 (Yamagishi; Yoshitada et al.), US 9627943 B2 (Tokunaga; Hiroyuki et al.), US 8928195 B2 (Ohashi; Satoru et al.), US 7952240 B2 (Takenaka; Masayuki et al.), US 20190238029 A1 (Kajikawa; Kaoru), US 20190229571 A1 (YASUDA; Norifumi), US 20180069455 A1 (ENGBLOM; Daniel), US 20140125165 A1 (Miyamoto; Tomohiko et al.), US 20100045125 A1 (Takenaka; Masayuki et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834